DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-21 of this application is patentably indistinct from claims 1-21 of Application No. 16/135,902. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 1-21 of provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-21 of copending Application No. 16/135,902 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Instant Application No. 16/135,882
Application No. 16/135,902
Claims 1-21
Claims 1-21



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 11-13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gnanendran et al. (US 2017/0122659) in view of Paradowski (US 20040237581) and further in view of Pitman et al. (US 20080190136) and further in view of Haberberger et al. (US 2015/0260451)
In regard to claim 1, fig. 2 of Gnanendran teaches a natural gas liquid recovery system comprising:
a plurality of hot process streams comprising:
a feed gas (1);
a dehydrated first chill down vapor (4A) from one or more feed gas dehydrators (18) of the natural gas liquid recovery system (see fig. 2); 
a plurality of cold process streams comprising: an overhead low pressure residue gas (8) from a de-methanizer column (26) of the natural gas liquid recovery system and a de-methanizer bottoms (7) from the de-methanizer column (see fig. 2);
a cold box (20A) comprising a plate-fin heat exchanger (¶ 0035) comprising a plurality of compartments, the cold box configured to transfer heat from the plurality of hot process stream (e.g., 4A, 518) to the plurality of cold fluids [e.g., 606, 522 after the expansion device] (heat exchanger 20A which is plate and fin, ¶ 0035, wherein each stream passage would be a compartment and the heat exchanger comprises plurality of fluids cooled and heated); and
a refrigeration system (600, 500) configured to receive heat through the cold box (see fig. 2), the refrigeration system comprising:
a primary refrigerant loop (600) in fluid communication with the cold box [20A] (see fig. 1), the primary refrigerant loop (600) comprising a primary refrigerant comprising a first mixture of hydrocarbons (¶ 0096, mixed hydrocarbon refrigerant); a secondary refrigerant loop (500) comprising a secondary refrigerant comprising mixture of hydrocarbons (See ¶ 0096);
a first subcooler (506) configured to transfer heat between the primary refrigerant (602 of 600) of the primary refrigerant loop (600) and the secondary refrigerant (508) of the secondary refrigerant loop [500] (See fig. 2; ¶ 0111, 0115);
a second subcooler (28A) downstream of the first subcooler, the second subcooler configured to transfer heat between the primary refrigerant (620) and a vapor phase (612) of the primary refrigerant (see fig. 2).
Gnanendran teaches a plurality of hot process streams and cold process streams, wherein the system may be configured to perform other gas processing or feed gas treatment options, wherein the cold box configured to transfer heat from the plurality of hot process stream (e.g., 4A, 518) to the plurality of cold fluids (See the rejection above), but does not teach the plurality of hot process streams comprises a high pressure residue gas from a third chill down separator of the natural gas liquid recovery system: and the plurality of cold process streams comprising: a high pressure residue gas from a third chill down separator of the natural gas liquid recovery system: a de-methanizer reboiler feed from the de-methanizer column; wherein the cold box configured to transfer heat from the plurality of hot process stream to the plurality of cold process streams.
However, Paradowski teaches a natural gas separation system which recovers natural gas liquids (abstract) using a main heat exchanger (62, abstract) where streams cooled in the heat exchanger include a dehydrated vapor (the gas stream formed from dryer 42 is cooled to form stream 75, paragraph 37, 41), a feed gas stream (45 can be considered a feed gas stream and is cooled in the heat exchanger, paragraphs 41-42), a first overhead vapor from a separator (50, paragraph 46, which can be considered a chill down vapor from a chill down separator) which are all cooled against an overhead stream from a demethanizer column (65 from 64 which is a recycled gas stream and can be seen to be heated as it is a recycled stream), and a demethanizer bottoms (66, paragraph 53) and another overhead vapor from a separator (59/60, paragraph 51).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the natural gas liquid recovery system of Paradowski as the system which passes through the heat exchanger of Gnanendran including the associated separators, valves, and the distillation column where the incoming streams are cooled by both a refrigeration system (which is also shown in Paradowski) and against the outgoing stream since it has been shown that combining prior art elements to yield predictable results is obvious whereby Gnanendran does not teach specifically how the natural gas liquids system operates; however using that of Paradowski would have been obvious as it is a known way of utilizing a heat exchanger such as that in Gnanendran which simultaneously uses both internal and external refrigeration and would allow for the production of the required streams in a natural gas recovery system such as Gnanendran which produces both a purified natural gas and natural gas liquids. This also shows all the streams as claimed that are cooled and heated to be obvious in such a modification in order for example to reduce the number of heat exchangers used in the Gnanendran. 
Gnanendran as modified teaches a re-boiler for the de-methanizer (see Gnanendran fig. 2, col 26; see also Paradowski fig. 1), but does not explicitly teach a de-methanizer reboiler feed from the de-methanizer column.
Pitman teaches that the side reboiler stream (41 is heated directly in the heat exchanger and passed back to the column paragraph 21).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when using the modified system of Gnanendran as modified to have heated the demethanizer reboiler liquid directly in the main heat exchanger (as opposed to in a separate heat exchanger as in Paradowski) along with the other process streams since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the reboiler stream to the main heat exchanger as opposed to a separate heat exchange would reduce the number of overall heat exchanger for the system and allow for any cooling from the reboiler stream not needed by the feed stream to be utilized by other streams in their respective cooling.
Gnanendran teaches a secondary refrigerant comprising mixture of hydrocarbons, but does not teach the refrigerant comprises i-butane. However, Haberberger teaches a system and process for cooling a feed gas stream with a closed-loop mixed refrigerant cycle, wherein the mixed refrigerant comprise two or more components selected from the group consisting of methane, ethylene, ethane, propylene, propane, isobutane, n-butane, isopentane, n-pentane, and combinations thereof. (See ¶ 0025; Table 1). Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the modified system of the combined teachings to include the secondary hydrocarbon refrigerant comprises i-butane, as taught by Haberberger, because Isobutane is an excellent refrigerant and eco-friendly and has very low global warming potential and insignificant ozone depletion potential.

In regard to claim 2, Gnanendran teaches the natural gas liquid recovery system of claim l, wherein the feed gas (1/4A) comprising a second mixture of hydrocarbons (See Gnanendran ¶ 0053).
In regard to claim 4, Gnanendran teaches the natural gas liquid recovery system of claim 2, wherein the de-methanizer column (26) is in fluid communication with the cold box (20A) and configured to receive at least one hydrocarbon stream (6) and separate the at least one hydrocarbon stream into a vapor stream (8) comprising a sales gas comprising predominantly of methane and a liquid stream (7) comprising a natural gas liquid comprising predominantly of hydrocarbons heavier than methane (see fig. 2; ¶ 0058-0059).
Regarding claim 11, Gnanendran in view of Haberberger teaches the natural gas liquid recovery system of claim 1, wherein Haberberger further teaches the primary refrigerant comprises a mixture on a mole fraction basis of 41% to 43% of C.sub.2 hydrocarbon (0-50 mole % Table 1) and 57% to 59% of C.sub.4 hydrocarbon (0 to 25%, 0 to 10%, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "wherein the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) to provide increased efficiency and enhanced operability, with minimal additional equipment or expense. Therefore, it would have been obvious to a person skilled in the art at the time of the invention, for the modified system of Gnanendran, to modify the mixed refrigerant fraction on a mole fraction basis of 41% to 43% of C.sub.2 hydrocarbon and 57% to 59% of C.sub.4 hydrocarbon in view of the teachings of Haberberger to provide increased efficiency and enhanced operability, with minimal additional equipment or expense.

Regarding the method claims, it is noted that although the preamble of the method claim is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02.
Regarding claim 12, see the rejection of claim 1 above.
Regarding claim 13, see the rejection of claim 2 above.
Regarding claim 15, see the rejection of claim 11 above.
Regarding claim 17, see the rejection of claim 4 above.

Claims 3, 6-10, 14, 16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gnanendran, Haberberger, Paradowski and Pitman as applied to claim 2 or 14 above, and further in view of Noureldin et al. (US 2017/0058711).
In regard to claim 3, Gnanendran teaches the natural gas liquid recovery system of claim 2, but does not teach a first chill down separator in fluid communication with the cold box, the first chill down separator in fluid communication with the cold box, the first chill down separator positioned downstream of the cold box, the first chill down separator configured to separate the feed gas into a liquid phase and a refined gas phase.
However, fig. 4 of Noureldin teaches a natural gas recovery system, comprising a chill down train (402, 404, 406) configured to condense at least a portion of the feed gas (362) from at least one compartment of the cold box (410), the chill down separator (414) in fluid communication with the cold box, the separator positioned downstream of the cold box (Figure 4), the separator configured to separate the feed gas into a liquid phase and a refined gas phase (416, 481, 420) to reduce releasing large amounts of waste into environment. Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the modified system of Gnanendran to include a chill down separator configured to condense at least a portion of the feed gas from at least one compartment of the cold box, the chill down separator in fluid communication with the cold box, the chill down separator positioned downstream of the cold box, the separator chill down configured to separate the feed gas into a liquid phase and a refined gas phase as taught by Noureldin, since it has been shown that combining prior art elements to yield predictable results is obvious whereby to produce natural gas liquids in a feed treatment process as desired by Gnanendran one having ordinary skill in the art would use a known process such as that in Noureldin as it is capable of separating the natural gas liquids and producing a refined methane stream which is suitable for producing LNG as desired. 
Regarding claim 6, the modified Gnanendran teaches the natural gas liquid recovery system of claim 3, wherein the one or more feed gas dehydrators (18) are configured to remove water from the feed gas (See Gnanendran ¶ 0055-0057, 0098; fig. 2), but does not explicitly teach removing the water from the refined gas phase. 
However, Noureldin teaches a gas dehydrator (434) positioned downstream of a chill down separator (414), wherein the gas dehydrator configured to remove water from the refined gas phase (fig. 4; ¶ 0100-0101 of Noureldin). Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the modified system of Gnanendran by implementing a gas dehydrator downstream of the chill down separator, as taught by Noureldin, for the purpose to reducing water content from a refined gas phase to very low concentrations suitable for LNG production.
Regarding claim 7, the modified Gnanendran teaches the natural gas liquid recovery system of claim 6, wherein the one or more feed gas dehydrators (18) comprise a molecular sieve (See Gnanendran, ¶ 0019, 0056).
Regarding claim 8, Gnanendran in view of Noureldin teaches the natural gas liquid recovery system of claim 3, wherein Gnanendran fails to teach a liquid dehydrator. However, Noureldin further teaches a liquid dehydrator (430 of Noureldin) configured to remove water from the liquid phase (See Noureldin, ¶ 0099). Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the modified system of Gnanendran by implementing liquid dehydrator, as taught by Noureldin, for the purpose to reducing water content of the liquid phase feed to very low concentrations suitable for LNG production.
Regarding claim 9, Gnanendran in view of Noureldin teaches the natural gas liquid recovery system of claim 8, wherein the liquid dehydrator comprises a bed of activated alumina (See Noureldin, ¶ 0099).
Regarding claim 10, Gnanendran the natural gas liquid recovery system of claim 4, wherein Gnanendran teaches a storage system configured to hold an amount of natural gas liquid from the de-methanizer column (See Gnanendran, ¶ 0076), but does not teach a feed pump configured to send a hydrocarbon liquid to the de-methanizer column; a natural gas liquid pump configured to send natural gas liquid from the demethanizer column. However, Noureldin teaches a feed pump (424 of Noureldin) configured to send a hydrocarbon liquid to the de-methanizer column; a natural gas liquid pump (462 of Noureldin) configured to send natural gas liquid from the de-methanizer column; and a storage system configured to hold an amount of natural gas liquid from the de-methanizer column (ethane surge drum, paragraph 0017-0118 of Noureldin). Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the modified system of Gnanendran by implementing a feed pump to send a hydrocarbon liquid to the de-methanizer column and a natural gas liquid pump to send natural gas liquid from the demethanizer column, as taught by Noureldin, for the purpose of pressurizing the hydrocarbon liquid to desired pressure. 

Regarding the method claims, it is noted that although the preamble of the method claim is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02.

Regarding claim 14 and 16, see the rejection of claim 3 above.
Regarding claim 20, see the rejection of claims 8 and 9 above.
Regarding claim 21, see the rejection of claim 10 above.

Claims 5, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gnanendran, Haberberger, Paradowski and Pitman as applied to claim 4 or 17 above, and further in view of Paradowski et al (5114450, hereinafter Paradowski 450).
Regarding claim 5, Gnanendran the natural gas liquid recovery system of claim 4, but fails to explicitly teach wherein the sales gas comprising predominantly of methane comprises at least 89 mol % of methane, and the natural gas liquid comprising predominantly of hydrocarbons heavier than methane comprises at least 99.5 mol % of hydrocarbons heavier than methane.
However, Paradowski 450’ teaches wherein the sales gas comprising predominantly of methane comprises at least 89 mol % of methane (99.0% C4, Col. 2, lines 15-23), and the natural gas liquid comprising predominantly of hydrocarbons heavier than methane comprises at least 99.5 mol % of hydrocarbons heavier than methane (99% C5, whole amount of C6, Col. 1, lines 57-67) to provide an efficient method of extracting the total contents of C5 and C4 hydrocarbons and 98% of C3. Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the modified system of the combined teachings to include wherein the sales gas comprising predominantly of methane comprises at least 89 mol % of methane, and the natural gas liquid comprising predominantly of hydrocarbons heavier than methane comprises at least 99.5 mol % of hydrocarbons heavier than methane in view of the teachings of Paradowski 450’, in order to provide an efficient method of extracting the total contents of C5 and C4 hydrocarbons and 98% of C3.
Regarding claim 18, see the rejection of claim 5 above.
Regarding claim 19, see the rejection of claims 6 and 7 above.

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763